Citation Nr: 9935051	
Decision Date: 12/16/99    Archive Date: 12/23/99

DOCKET NO.  93-02 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to an increased rating for bilateral pes planus 
with bunions, currently rated as 50 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel




INTRODUCTION

The veteran's active military service extended from April 
1953 to March 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1991 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  That rating decision continued a 30 
percent rating for bilateral pes planus which had been in 
effect since October 1976.  

The case was before the Board in November 1994, when it was 
remanded for examination of the veteran.  In May 1996, the 
Board determined that the requested development had been 
completed and proceeded to review the appeal on the merits.  
The Board denied the claim.  

The veteran appealed to the United States Court of Veterans 
Appeals (now the United States Court of Appeals for Veterans 
Claims) (hereinafter, "the Court").  The Court vacated the 
Board's May 1996 decision and remanded the matter for 
readjudication.  [citation redacted].  


REMAND

In November 1994, the Board Remanded the case to afford the 
veteran another opportunity to report for a VA examination.  
At that time, the service-connected disability did not 
include bunions.  It was limited to bilateral pes planus and 
rated at 30 percent.  

In May 1996, the Board found that the requested examination 
had been accomplished, reviewed the claim on the merits and 
denied an increased rating.  

The veteran appealed to the Court.  In June 1998, in another 
case, the Court held that a Remand by the Board gives the 
appellant the right to have the terms of the Remand complied 
with.  See Stegall v. West, 11 Vet. App. 268 (1998).  

By way of an Order dated in January 1999, in this case, the 
Court noted that the Board had requested an examination by a 
physician specializing in orthopedics and the examination was 
done by a podiatrist.  VA General Counsel argued that the 
veteran was afforded a specialist examination which 
essentially complied with the Board Remand and any difference 
was harmless error.  Nevertheless, the Court found the 
difference significant.  The Court also noted that the Board 
had directed that a copy of the Remand and the claims folder 
be made available for review by the examiner and the report 
did not specifically state that a copy of the Remand and the 
claims folder had been reviewed.  For these reasons, the 
Court vacated the Board's May 1996 decision and remanded the 
case for readjudication.  

Shortly after the Board's May 1996 decision, in July 1996, 
the veteran reopened his claim for an increased rating for 
his pes planus.  Additional medical evidence was presented 
including statements from his treating physician and another 
podiatry examination.  In March 1997, the RO added bunions to 
the service-connected disability and granted an increased, 50 
percent, rating for bilateral pes planus with bunions, 
effective the date of the reopened claim in July 1996.  

The veteran has still not been given a compensation 
examination by a specialist in orthopedics.  This should be 
done.  

While the current 50 percent rating is the maximum assignable 
for pes planus, bunions can be separately rated as analogous 
to hallux valgus.  Also, the veteran can be assigned a higher 
rating on an extraschedular basis.  Thus a higher rating is 
possible.  See AB v. Brown, 6 Vet. App. 35 (1993).  A bunion 
is a localized swelling at either the medial or dorsal aspect 
of the first metatarsophalangeal joint, caused by an 
inflammatory bursa; a medial bunion is usually associated 
with hallux valgus.  STEDMAN'S MEDICAL DICTIONARY (c) 1995 
Williams and Wilkins, Inc.  The hallux valgus and bunion 
deformities involve the front part or forefoot, while the pes 
planus involves the arch in the middle of the foot.  They 
have a different location and different rating criteria; 
hence they can be separately rated.  Cf. VAOPGCPREC 23-97 
(July 1, 1997).  Consequently, further examination and rating 
consideration are not moot and must be accomplished.  

The RO granted the 50 percent rating effective the date of 
the reopened claim in July 1996.  The effective date question 
should be again considered in light of the Court's action 
vacating the May 1996 decision of the Board.  

The case is REMANDED to the RO for the following:  

1. All the records of any medical 
treatment afforded to the veteran for his 
bilateral pes planus with bunions since 
1996 should be obtained and be made part 
of the claims folder.

2.  Thereafter, the RO should schedule 
the veteran for a comprehensive VA 
orthopedic examination limited to his 
feet in order to determine the current 
extent and severity of the service-
connected bilateral pes planus with 
bunions.  The entire claims folder and a 
copy of this REMAND and all the 
applicable rating criteria must be made 
available to, and reviewed by the 
physician prior to the examination.  All 
diagnostic tests and studies to include 
x-rays deemed necessary by the physician, 
should be conducted.  The physician 
should state in the examination report 
that he or she reviewed the claims folder 
and a copy of this remand.  The report of 
examination should be comprehensive and 
should include a detailed account of all 
manifestations of relevant foot pathology 
found to be present.  Attention should be 
given to the presence or absence of pain, 
any limitation of motion, swelling, 
muscle spasm, ankylosis, dislocation, 
locking of a joint, loose motion, 
crepitus, deformity or impairment.  More 
specifically, the examiner should report 
any objective evidence of marked 
deformity (pronation, abduction, etc.);  
pain on manipulation of the feet which is 
accentuated with use; any indication of 
swelling on use;  characteristic 
callosities;  pronation of a marked 
degree;  extreme tenderness of plantar 
surfaces of the feet;  marked inward 
displacement and severe spasm of the 
tendo achillis on manipulation.  The 
examiner should also express an opinion 
as to what, if any, improvement could be 
expected with orthopedic shoes or 
appliances.  In that the examination is 
to be conducted for compensation rather 
than for treatment purposes, the 
physician should specifically address the 
functional impairment caused by the 
bilateral pes planus with bunions in 
correlation with the applicable criteria 
set forth in the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (1999). To 
this end, the examiner should address the 
degree of severity and medical findings 
which specifically correspond to the 
criteria listed for all disabilities 
found that would correspond to those 
contemplated under Diagnostic Codes 5276 
through 5284, using those specific terms 
that are listed on the rating criteria.  

3.   The veteran should be given adequate 
notice of the aforementioned examination 
and if he fails to report, that fact must 
be noted in the claims folder.  A copy of 
the notification letter should be 
associated with the claims folder.  If 
the veteran fails to report for the 
examination, the RO should consider the 
provisions of 38 C.F.R. § 3.655 (1999).  

4.  Subsequently, the RO should review 
the claims folder and ensure that the 
medical report is in full compliance with 
the directives of this REMAND. The 
examination report must show that the 
examination was done by a physician 
specializing in orthopedics and the 
physician must state that the claims 
folder, including a copy of this Remand, 
has been reviewed.  If the report is 
deficient in any manner or fails to 
include adequate responses to the 
specific opinions requested, it must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (1999); see also 
Stegall v. West, 11 Vet. App. 268 (1998).   

5.  The RO should then adjudicate the 
issue of increased rating for bilateral 
pes planus with bunions and should 
consider the potential application of 
separate ratings, if consistent with the 
law and current judicial precedents.  The 
RO should also consider the effective 
date for the veteran's disability in 
light of the decision of the Court 
vacating the May 1996 decision of the 
Board, and should ensure that the rating 
decision accurately states the correct 
diagnostic code(s) for the veteran's 
disabilities with specific consideration 
given to the extent of any functional 
impairment. The RO should also consider 
whether the case should be submitted to 
the Under Secretary for Benefits or the 
Director, VA Compensation and Pension 
Service for assignment of extraschedular 
rating for the veteran's disabilities 
under the provisions of 38 C.F.R. 
§  3.321(1999).  In addition, the RO 
should consider carefully and with 
heighten mindfulness the benefit of the 
doubt rule.  38 U.S.C.A. § 5107(b).  If 
the evidence is not in equipoise the RO 
should explain why.  See Cartwright v. 
Derwinski, 2 Vet. App. 24, 26 (1991).

6.  If any issue other than the issue 
currently on appeal is denied and no 
disagreement is filed, the issue should 
not be certified to the Board unless all 
applicable appellate procedures are 
followed. 

7.  The veteran is hereby informed that 
he has a right to submit additional 
evidence and argument on the matter or 
matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).   He is further advised that he 
should assist the RO, to the extent 
possible, in the development of his 
claim, and that failure to cooperate or 
to report for the requested examination 
may result in an adverse decision.  Wood 
v. Derwinski, 1 Vet.App. 191, 193 (1991).

After compliance with current appellate procedures, the case 
should be returned to the Board for completion of appellate 
review.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JOAQUIN AGUAYO-PERELES 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  




